                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 1 of 17



                                                                  1    J. Tom Boer (SBN 199563)
                                                                       jtboer@HuntonAK.com
                                                                  2    HUNTON ANDREWS KURTH LLP
                                                                       50 California Street, Suite 1700
                                                                  3    San Francisco, California 94111-4604
                                                                  4    Telephone: (415) 975-3700
                                                                       Facsimile: (415) 975-3788
                                                                  5
                                                                       Andrew J. Turner (D.C. Bar No. 471179) (pro hac vice pending)
                                                                  6    aturner@HuntonAK.com
                                                                       Kerry L. McGrath (D.C. Bar No. 997277) (pro hac vice pending)
                                                                  7    kmcgrath@HuntonAK.com
                                                                       Karma B. Brown (D.C. Bar No. 479774) (pro hac vice pending)
                                                                  8    kbbrown@HuntonAK.com
                                                                       HUNTON ANDREWS KURTH LLP
                                                                  9    2200 Pennsylvania Avenue, NW
                                                                  10   Washington, DC 20037
                                                                       Telephone: (202) 955-1500
                                                                  11   Facsimile: (202) 778-2201
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   Counsel for Amicus Curiae
                                                                       Utility Water Act Group
                                                                  13
                                                                                                    UNITED STATES DISTRICT COURT
                                                                  14
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  15
                                                                                                          OAKLAND DIVISION
                                                                  16

                                                                  17   CENTER FOR BIOLOGICAL DIVERSITY, et            CASE NO.: 4:19-CV-05206-JST
                                                                       al.,
                                                                  18                                                  RELATED CASE: NO. 4:19-CV-06013-JST
                                                                  19                 Plaintiffs,                      RELATED CASE: NO. 4:19-CV-06812-JST

                                                                  20           v.                                     NOTICE OF MOTION AND MOTION FOR
                                                                                                                      LEAVE TO PARTICIPATE AS AMICUS
                                                                  21   BERNHARDT, et al.,                             CURIAE IN SUPPORT OF DEFENDANTS

                                                                  22                Defendants.
                                                                                                                      [Proposed Order filed concurrently herewith]
                                                                  23
                                                                                                                      Date:            March 25, 2020
                                                                  24                                                  Time:            2:00 p.m.
                                                                                                                      Courtroom:       Courtroom 6
                                                                  25                                                  Judge:           Hon. Jon S. Tigar
                                                                  26

                                                                  27

                                                                  28


                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                     CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 2 of 17


                                                                   1   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                   2          PLEASE TAKE NOTICE THAT, on March 25, 2020, at 2:00 p.m., or as soon as this
                                                                   3   matter may be heard in the courtroom of the Honorable Jon S. Tigar, located at the Oakland

                                                                   4   Courthouse, 1301 Clay Street, Oakland, CA 94612, the Utility Water Act Group (“UWAG”) will

                                                                   5   and hereby respectfully moves for leave to participate as amicus curiae in support of Defendants.

                                                                   6          UWAG seeks an order granting leave to participate as amicus curiae. This Motion is based

                                                                   7   on this Notice of Motion, the supporting Memorandum of Points and Authorities, all pleadings and

                                                                   8   papers filed in this action, and such other written and oral argument or evidence as may be presented

                                                                   9   at or before the time this Motion is taken under submission.

                                                                  10          Before the Court are three related actions, including this action. On December 6, 2019,

                                                                  11   Federal Defendants filed a motion to dismiss all three actions. Multiple groups have moved to
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   intervene in the actions, and the hearings on the motion to dismiss, as well as the intervention

                                                                  13   motions, are set for February 26, 2020. UWAG takes no position on the pending motion to dismiss

                                                                  14   or motions to intervene. Counsel for UWAG contacted the existing parties to determine their

                                                                  15   positions on this Motion. The Federal Defendants do not oppose this Motion. The Center for

                                                                  16   Biological Diversity, et al., (“Plaintiffs”) have indicated through counsel they would not be able to

                                                                  17   provide a position until they review this Motion. UWAG will confer with the Parties to determine

                                                                  18   whether this Motion can be resolved via stipulation.

                                                                  19          UWAG respectfully requests the Court grant this Motion. A proposed order is filed

                                                                  20   herewith.
                                                                  21   DATED: February 18, 2020                               HUNTON ANDREWS KURTH LLP
                                                                  22                                                          By:            /s/ J. Tom Boer
                                                                                                                                    J. Tom Boer
                                                                  23                                                                HUNTON ANDREWS KURTH LLP
                                                                                                                                    50 California Street, Suite 1700
                                                                  24
                                                                                                                                    San Francisco, California 94111-4604
                                                                  25                                                                 (415) 975-3717
                                                                                                                                    jtboer@HuntonAK.com
                                                                  26
                                                                                                                                    Counsel for Amicus Curiae
                                                                  27                                                                Utility Water Act Group
                                                                  28
                                                                                                                          1
                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                      CASE NO.: 4:19-cv-05206-JST
                                                                              Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 3 of 17




                                                                   1                                                   TABLE OF CONTENTS

                                                                   2
                                                                       TABLE OF AUTHORITIES .................................................................................................... ii
                                                                   3
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES ...........................................................1
                                                                   4

                                                                   5   I.       Introduction ....................................................................................................................1

                                                                   6   II.      UWAG Has Extensive Experience with the Endangered Species Act Regulatory
                                                                                Framework at Issue and Significant Interests at Stake in this Case. ..............................2
                                                                   7
                                                                       III.     Plaintiffs’ Challenge Raises Issues of Nationwide Importance with Far-Reaching
                                                                   8            Implications for UWAG. ...............................................................................................5
                                                                   9   IV.      UWAG Readily Meets the Liberal Standard for Amicus Participation. ........................6
                                                                  10            A.         UWAG Would Provide a Unique Perspective. ..................................................7
                           San Francisco, California 94111-4604




                                                                  11
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                                           1.         UWAG Members Have Extensive Experience Complying with the
                                                                  12                                  ESA, Including ESA Rules and Procedures and Service Practices. ......7

                                                                  13                       2.         UWAG Is Extensively Involved in Species and Habitat Conservation
                                                                                                      Designed to Comply with and Further the Goals of the Act..................8
                                                                  14
                                                                                B.         Federal Defendants and Proposed Defendant-Intervenors Represent Interests
                                                                  15                       and Will Present Perspectives that Are Distinct From UWAG. ........................9
                                                                  16
                                                                                C.         UWAG’s Request to Participate is Timely. .....................................................10
                                                                  17
                                                                       V.       Conclusion ...................................................................................................................11
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28                                                                      i
                                                                              NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                    CASE NO.: 4:19-cv-05206-JST
                                                                               Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 4 of 17




                                                                   1                                                   TABLE OF AUTHORITIES

                                                                   2                                                                                                                                       Page(s)
                                                                       Federal Cases
                                                                   3
                                                                       Alabama v. NMFS, No. 16-cv-00593 (S.D. Ala. filed Feb. 2, 2017) .........................................4
                                                                   4

                                                                   5   Animal Legal Def. Fund v. Bernhardt, No. 4:19-cv-06812-JST (N.D. Cal. filed Oct. 21,
                                                                       2019) ..........................................................................................................................................1
                                                                   6
                                                                       British Airways Bd. v. Port Auth. of New York & New Jersey, 71 F.R.D. 583 (S.D.N.Y.
                                                                   7   1976) ..........................................................................................................................................6
                                                                   8   California v. Bernhardt, No. 4:19-cv-06013-JST (N.D. Cal. filed Sept. 25, 2019) ..................1
                                                                   9   Funbus Systems, Inc. v. Cal. Pub. Utils. Comm’n, 801 F.2d 1120 (9th Cir. 1986) ...................7
                                                                  10   In re Roxford Foods Litig., 790 F. Supp. 987 (E.D. Cal. 1991) ................................................6
                           San Francisco, California 94111-4604




                                                                  11
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                       Miller-Wohl Co. v. Comm’r of Labor & Indus., 694 F.2d 203 (9th Cir. 1982) .........................7
                                                                  12
                                                                       NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061 (N.D. Cal. 2005) .6
                                                                  13
                                                                       Piedmont Paper Products, Inc. v. Am. Financial Corp., 89 F.R.D. 41 (S.D. Ohio 1980) ........6
                                                                  14
                                                                       United States v. Louisiana, 751 F. Supp. 608 (E.D. La. 1990)..................................................6
                                                                  15
                                                                       Warehouse Restaurant, Inc. v. Customs House Restaurant, 1982 WL 63800 (N.D. Cal.
                                                                  16   1982) ..........................................................................................................................................6
                                                                  17
                                                                       Federal Statutes
                                                                  18
                                                                       16 U.S.C. § 1531(a)(5) ...............................................................................................................8
                                                                  19
                                                                       16 U.S.C. § 1534(a) ...................................................................................................................8
                                                                  20
                                                                       16 U.S.C. § 1535(b) ...................................................................................................................8
                                                                  21
                                                                       16 U.S.C. § 1536(a)(1) ...............................................................................................................8
                                                                  22
                                                                       16 U.S.C. § 1536(a)(2) ...............................................................................................................3
                                                                  23
                                                                       16 U.S.C. § 1539(a)(2)(A) .........................................................................................................8
                                                                  24

                                                                  25   Federal Register

                                                                  26   Interagency Cooperation – Endangered Species Act of 1973, as Amended; Definition of
                                                                       Destruction or Adverse Modification of Critical Habitat, 81 Fed. Reg. 7214 (Feb. 11, 2016) .4
                                                                  27

                                                                  28                                                                          ii
                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                     CASE NO.: 4:19-cv-05206-JST
                                                                               Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 5 of 17




                                                                   1   Policy Regarding Implementation of Section 4(b)(2) of the Endangered Species Act, Notice
                                                                       of Final Policy, 81 Fed. Reg. 7226, (Feb. 11, 2016)..................................................................8
                                                                   2
                                                                       Listing Endangered and Threatened Species and Designating Critical Habitat; Implementing
                                                                   3   Changes to the Regulations for Designating Critical Habitat, 81 Fed. Reg. 7414 (Feb. 11,
                                                                   4   2016) ..........................................................................................................................................4

                                                                   5   Receipt of Application for Enhancement of Survival Permit and Draft Candidate
                                                                       Conservation Agreement With Assurances / Candidate Conservation Agreement for Monarch
                                                                   6   Butterfly, 84 Fed. Reg. 15,229 (Apr. 15, 2019) .........................................................................9
                                                                   7   Regulations for Prohibitions to Threatened Wildlife and Plants, 84 Fed. Reg. 44,753 (Aug.
                                                                       27, 2019) (“4(d) Rule”) ..............................................................................................................1
                                                                   8
                                                                       Regulations for Interagency Cooperation, 84 Fed. Reg. 44,976 (Aug. 27, 2019) (“Interagency
                                                                   9
                                                                       Cooperation Rule”) ....................................................................................................................1
                                                                  10
                                                                       Regulations for Listing Species and Designating Critical Habitat, 84 Fed. Reg. 45,020 (Aug.
                           San Francisco, California 94111-4604




                                                                  11   27, 2019) (“Listing and Designation Rule”) ..............................................................................1
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   Case Materials
                                                                  13   Notice of Motion and Motion to Intervene of Am. Farm Bureau Fed’n, et al.; Memorandum
                                                                       of Points and Authorities in Support, California v. Bernhardt, No. 4:19-CV-06013-JST (Dec.
                                                                  14
                                                                       13, 2019), ECF No. 64; Animal Legal Def. Fund v. Bernhardt, No. 4:19-CV-06812-JST
                                                                  15   (Dec. 13, 2019), ECF No. 24 ...................................................................................................10

                                                                  16   Notice of Motion and Motion to Intervene of Beaver Creek Buffalo Co., et al.; Memorandum
                                                                       of Points and Authorities in Support, California v. Bernhardt, No. 4:19-CV-05206-JST (Dec.
                                                                  17   17, 2019), ECF No. 41; Animal Legal Def. Fund v. Bernhardt, No. 4:19-CV-06013-JST
                                                                       (Dec. 17, 2019), ECF No. 69; No. 4:19-CV-06812-JST (Dec. 17, 2019), ECF No. 29 ..........10
                                                                  18
                                                                       Notice of Motion and Motion of the States of Alabama, Alaska, Arizona ex rel. the Arizona
                                                                  19
                                                                       Game and Fish Commission, Arkansas, Idaho, Kansas, Missouri, Montana, Nebraska, North
                                                                  20   Dakota, Utah, West Virginia, and Wyoming to Intervene as Defendants; Memorandum of
                                                                       Points and Authorities in Support Thereof; Declarations in Support Thereof, California v.
                                                                  21   Bernhardt, 4:19-CV-06013-JST (Dec. 9, 2019), ECF No. 53; Animal Legal Def. Fund v.
                                                                       Bernhardt, 4:19-CV-06812-JST (Jan. 7, 2020), ECF No. 35 ..................................................10
                                                                  22
                                                                       Brief of the National Hydropower Association, the Northwest Hydroelectric Association,
                                                                  23   Northwest Riverpartners and the Utility Water Act Group as Amici Curiae in Support of
                                                                  24   Petitioners, State Water Contractors v. Jewell, 574 U.S. 1074 (Jan. 12, 2015) (brief filed
                                                                       Nov. 6, 2014) .............................................................................................................................5
                                                                  25
                                                                       Compl., UWAG v. Nat’l Marine Fisheries Serv., No. 1:17-cv-00206 (S.D. Ala. May 11,
                                                                  26   2017), ECF No. 1 .......................................................................................................................2
                                                                  27

                                                                  28                                                                         iii
                                                                               NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                     CASE NO.: 4:19-cv-05206-JST
                                                                               Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 6 of 17




                                                                   1   Brief of Amici Curiae American Exploration & Production Council, American Petroleum
                                                                       Institute, Independent Petroleum Association of America, National Association of
                                                                   2   Manufacturers, National Rural Electric Cooperative Association, and Utility Water Act
                                                                       Group in Support of Petitioner, Weyerhaeuser Co. v. United States Fish & Wildlife Serv., 139
                                                                   3
                                                                       S. Ct. 361 (2018) (brief filed April 30, 2018) ............................................................................4
                                                                   4
                                                                       For the Convenience of the Court
                                                                   5
                                                                       UWAG Comments on Proposed Rule for Interagency Cooperation Under the ESA, 73 Fed.
                                                                   6   Reg. 47,868 (Aug. 15, 2008), Docket ID No. FWS-R9-ES-2008-0093-8745 (Sept. 25, 2008) 4
                                                                   7   UWAG, et al. Comments on Three Endangered Species Act Critical Habitat Proposals of the
                                                                       Services (Oct. 9, 2014), Docket ID No. FWS-HQ-ES-2012-0096-0144 (Oct. 9, 2014) ...........4
                                                                   8
                                                                       UWAG Comments on FWS Designation of Critical Habitat for the Western Distinct
                                                                   9
                                                                       Population Segment of the Yellow-Billed Cuckoo; Proposed Rule, 79 Fed. Reg. 48,548
                                                                  10   (Aug. 15, 2014), 79 Fed. Reg. 67,154 (Nov. 12, 2014), Docket ID No. FWS-R8-ES-2013-
                                                                       0011-1149 (Jan. 12, 2015) .........................................................................................................4
                           San Francisco, California 94111-4604




                                                                  11
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                       UWAG Comments on Threatened Species Status for the Northern Long-Eared Bat With 4(d)
                                                                  12   Rule; Final Rule and Interim Rule with Request for Comment, 80 Fed. Reg. 17,974 (Apr. 2,
                                                                       2015), Docket ID No. FWS-R5-ES-2011-0024-3779 (July 1, 2015) ........................................4
                                                                  13

                                                                  14   UWAG Comments on the Services’ Requests for Comments on Regulatory
                                                                       Reform/Streamlining Regulatory Processes and Reducing Regulatory Burden, 82 Fed. Reg.
                                                                  15   28,429 (June 22, 2017), 82 Fed. Reg. 31,576 (July 7, 2017), Docket ID No. DOI-2017-0003-
                                                                       0114 (Aug. 21, 2017) .................................................................................................................4
                                                                  16
                                                                       UWAG, et al. Comments on the ESA Rule Amendment Proposals, Docket ID No. FWS-HQ-
                                                                  17   ES-2018-0006-55576 (Sept. 24, 2018) ......................................................................................2
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28                                                                     iv
                                                                              NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                    CASE NO.: 4:19-cv-05206-JST
                                                                             Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 7 of 17


                                                                  1                              MEMORANDUM OF POINTS AND AUTHORITIES

                                                                  2    I.       Introduction
                                                                  3             The Utility Water Act Group (“UWAG”) respectfully moves for leave to participate as
                                                                  4    amicus curiae in support of the Federal Defendants to defend the U.S. Fish and Wildlife Service
                                                                  5    (“FWS”) and National Marine Fisheries Service (“NMFS”) (collectively, the “Services”)
                                                                  6    promulgation of three rules (“ESA Rule Amendments”)1 updating and clarifying the regulations
                                                                  7    governing the Services’ implementation of the Endangered Species Act (“ESA” or the “Act”).2
                                                                  8             UWAG members include public, private, and investor-owned utilities, three national trade
                                                                  9    associations of energy companies, and individual energy companies. These entities have significant,
                                                                  10   protectable interests in the ESA Rule Amendments. Many of the individual energy companies that
                                                                  11   comprise UWAG have public service obligations to ensure a reliable and safe supply of electricity to
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   their customers. In the course of providing energy nationwide, UWAG’s members undertake a wide
                                                                  13   range of activities, including construction, operation, and maintenance of facilities, which may
                                                                  14   trigger various requirements under the ESA.
                                                                  15            The Center for Biological Diversity, et al. (“Plaintiffs”) bring a broad challenge to the
                                                                  16   Services’ ESA Rule Amendments that overlooks fundamental principles of law governing
                                                                  17   implementation of the Act and the Services’ decades of expertise in implementing the ESA, which
                                                                  18   led the Services to update their regulations and species and habitat conservation efforts nationwide.
                                                                  19   UWAG supports the Services’ well-grounded regulations, which improve implementation of
                                                                  20   protections for listed species and therefore will have important implications for a wide range of
                                                                  21   activities undertaken by their members and the public. UWAG has extensive experience in the
                                                                  22   development and implementation of the ESA program and associated case law, developed through
                                                                  23
                                                                                1
                                                                                  See Regulations for Prohibitions to Threatened Wildlife and Plants, 84 Fed. Reg. 44,753 (Aug. 27, 2019)
                                                                  24   (“4(d) Rule”); Regulations for Interagency Cooperation, 84 Fed. Reg. 44,976 (Aug. 27, 2019) (“Interagency Cooperation
                                                                       Rule”); and Regulations for Listing Species and Designating Critical Habitat, 84 Fed. Reg. 45,020 (Aug. 27, 2019)
                                                                  25   (“Listing and Designation Rule”) (collectively, “ESA Rule Amendments”).
                                                                                2
                                                                  26              UWAG has moved for leave to participate in this action, which is related to Animal Legal Def. Fund v.
                                                                       Bernhardt, No. 4:19-cv-06812-JST (N.D. Cal. Filed Oct. 21, 2019), and California v. Bernhardt, No. 4:19-cv-06013-JST
                                                                  27   (N.D. Cal. Filed Sept. 25, 2019). To avoid duplication, and in light of the overlap of claims, UWAG has not filed similar
                                                                       motions in the related cases. If the cases are not consolidated for briefing purposes, to the extent necessary to defend the
                                                                  28   Rules, UWAG reserves the right to file a motion for leave to participate in the other related actions at an appropriate time
                                                                       to protect its interests.

                                                                                                                                    1
                                                                                    NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                          CASE NO.: 4:19-cv-05206-JST
                                                                             Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 8 of 17


                                                                  1    decades of work ensuring compliance with the ESA and pursuing effective and efficient

                                                                  2    advancement of the ESA’s goals, often in cooperation with the Services, state wildlife agencies, and

                                                                  3    non-profit organizations. UWAG has long been engaged with the Services on ESA regulatory

                                                                  4    reform, including participating in the rulemaking that led to the Services’ promulgation of the ESA

                                                                  5    Rule Amendments3 and filing a challenge to earlier ESA rules that were contrary to the Act.4

                                                                  6           Due to UWAG’s extensive involvement in ESA regulatory reform and the potential

                                                                  7    ramifications of this litigation, including any decision requiring the Services to reconsider the ESA

                                                                  8    Rule Amendments, or vacating or setting aside these Rules, UWAG respectfully requests the

                                                                  9    opportunity to participate in this case, in support of the Defendants and Defendant-Intervenors, to

                                                                  10   provide the perspectives of the electric power industry. UWAG’s brief will focus on enhancing the

                                                                  11   Court’s understanding of the underlying legal and factual issues and thereby assist in the resolution
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   of this action. UWAG also will provide the Court with the benefit of its members’ unique practical

                                                                  13   experience with implementation of ESA listings, ESA 4(d) Rules, critical habitat designations, and

                                                                  14   the section 7 consultation process. UWAG’s motion is timely, as briefing on the Federal

                                                                  15   Defendants’ motion to dismiss is still underway.

                                                                  16   II.    UWAG Has Extensive Experience with the Endangered Species Act Regulatory
                                                                              Framework at Issue and Significant Interests at Stake in this Case.
                                                                  17
                                                                              UWAG is a voluntary, non-profit, unincorporated group of 112 individual energy companies,
                                                                  18
                                                                       which own and operate over fifty percent of the nation’s total generating capacity, and three national
                                                                  19
                                                                       trade associations of energy companies: the Edison Electric Institute, the American Public Power
                                                                  20
                                                                       Association, and the National Rural Electric Cooperative Association.5 Collectively, these utilities
                                                                  21
                                                                       serve more than 48 million Americans in 49 states. UWAG’s purpose is, among other things, to
                                                                  22
                                                                       participate on behalf of its members in federal agency rulemakings under the Clean Water Act
                                                                  23
                                                                       (“CWA”) and related statutes, such as the ESA, and in litigation arising from those rulemakings.
                                                                  24

                                                                  25

                                                                  26           3
                                                                                 UWAG, et al. Comments on the ESA Rule Amendment Proposals, Docket ID No. FWS-HQ-ES-2018-0006-
                                                                  27   55576 (Sept. 24, 2018).
                                                                              4
                                                                                  See Compl., UWAG v. Nat’l Marine Fisheries Serv., No. 1:17-cv-00206 (S.D. Ala. May 11, 2017), ECF No. 1.
                                                                  28          5
                                                                                  See www.utilitywateractgroup.org.

                                                                                                                                2
                                                                                  NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                        CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 9 of 17


                                                                  1    The conservation of threatened and endangered species is important to UWAG members, who

                                                                  2    voluntarily undertake numerous activities to further the conservation of species and their habitats.

                                                                  3           The listing of species and designation of land and water as critical habitat have significant

                                                                  4    consequences for UWAG. Many of UWAG’s members own or operate facilities on or along waters

                                                                  5    where listed species occur, or undertake operations in the course of providing energy nationwide,

                                                                  6    such as utility line construction, maintenance, and operation, generation of electric power, including

                                                                  7    hydropower and other renewable energy, and maintenance of those facilities, which often require

                                                                  8    federal authorizations under the CWA and other statutes, and thus trigger ESA section 7 interagency

                                                                  9    consultation and other ESA compliance requirements.

                                                                  10          ESA section 7(a)(2) requires federal agencies to insure, through consultation with the

                                                                  11   Services, that their actions (including issuance of federal permits or licenses) are not likely to
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   jeopardize the continued existence of listed species or destroy or adversely modify designated

                                                                  13   critical habitat. 16 U.S.C. § 1536(a)(2). The ESA section 7 consultation process, while serving an

                                                                  14   important conservation function, can cause significant costs and delays, imposition of additional

                                                                  15   permitting requirements, and increased litigation risk if not implemented in an efficient manner. In

                                                                  16   many cases, these costs and delays affect not only UWAG’s members but also consumers,

                                                                  17   institutions, and other members of the public, and can discourage rather than advance species and

                                                                  18   habitat conservation. Administration of the ESA regulatory program is thus important not only to

                                                                  19   UWAG and its members but also to accomplishing the goals of the Act, as well as serving the public
                                                                  20   at large, whose health, safety and general welfare depend on the affordable and reliable delivery of

                                                                  21   energy. In addition, UWAG’s members are committed to conservation, including taking active steps

                                                                  22   to minimize impacts from their activities on wildlife and habitat through responsible planning,

                                                                  23   permitting, and practices, and participating in voluntary conservation measures to protect species and

                                                                  24   their habitat before those species are listed, which not only produce important environmental

                                                                  25   benefits, but also reduce the need for and potential costs and regulatory burdens that can result from

                                                                  26   species listings and designations of critical habitat.

                                                                  27          The ESA Rule Amendments were promulgated through APA notice-and-comment

                                                                  28   rulemaking following extensive public participation, including by UWAG, Plaintiffs, and other

                                                                                                                            3
                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                      CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 10 of 17


                                                                  1    interested parties. UWAG participated in a wide range of regulatory actions leading up the ESA

                                                                  2    Rule Amendments.6

                                                                  3            Most recently, the ESA Rule Amendments follow the Services’ promulgation of rules in

                                                                  4    2016 to revise certain aspects of the critical habitat regulations.7 UWAG filed detailed comments on

                                                                  5    the Services’ 2014 proposals to revise the critical habitat regulations.8 When some of its concerns

                                                                  6    were not addressed in the final rules, UWAG, as part of an industry coalition, brought suit

                                                                  7    challenging the Services’ 2016 rules.9 UWAG’s complaint set forth the reasons why the Services’

                                                                  8    2016 regulations unlawfully expanded federal regulatory authority and control over lands and waters

                                                                  9    in violation of the ESA and APA, and allowed the Services to determine, during section 7

                                                                  10   consultation, that almost any federal agency action (e.g., permits, licenses, and easements) results in

                                                                  11   a prohibited “adverse modification.” UWAG and the Services settled the action, and the Services
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   agreed to review and reconsider the 2016 rules, which in part were addressed through the Services’

                                                                  13   promulgation of the ESA Rule Amendments.10 The industry coalition and the state plaintiffs

                                                                  14
                                                                               6
                                                                                  For example, in 2008, UWAG filed comments in response to the Services’ proposed revisions to simplify and
                                                                  15   clarify the ESA section 7 consultation process. UWAG Comments on Proposed Rule for Interagency Cooperation Under
                                                                       the ESA, 73 Fed. Reg. 47,868 (Aug. 15, 2008), Docket ID No. FWS-R9-ES-2008-0093-8745 (Sept. 25, 2008). More
                                                                  16   recently, UWAG filed comments in response to the U.S. Department of the Interior and NMFS requests for public
                                                                       comment on existing policies and regulations that may warrant repeal, replacement, or modification. UWAG Comments
                                                                  17   on the Services’ Requests for Comments on Regulatory Reform/Streamlining Regulatory Processes and Reducing
                                                                       Regulatory Burden, 82 Fed. Reg. 28,429 (June 22, 2017), 82 Fed. Reg. 31,576 (July 7, 2017), Docket ID No. DOI-2017-
                                                                  18   0003-0114 (Aug. 21, 2017). These comments support the Services’ regulatory reform efforts and identify a number of
                                                                       aspects of the ESA regulations that were modified during the rulemaking, including using the proper environmental
                                                                  19   baseline, causation standard, and effects analysis during section 7 consultations. Finally, UWAG routinely submits
                                                                       comments on proposed listing determinations and proposals to designate critical habitat for listed species that have
                                                                  20   particular implications for their activities. See, e.g., UWAG Comments on FWS Designation of Critical Habitat for the
                                                                       Western Distinct Population Segment of the Yellow-Billed Cuckoo; Proposed Rule, 79 Fed. Reg. 48,548 (Aug. 15,
                                                                  21   2014), 79 Fed. Reg. 67,154 (Nov. 12, 2014), Docket ID No. FWS-R8-ES-2013-0011-1149 (Jan. 12, 2015); UWAG
                                                                       Comments on Threatened Species Status for the Northern Long-Eared Bat With 4(d) Rule; Final Rule and Interim Rule
                                                                  22   with Request for Comment, 80 Fed. Reg. 17,974 (Apr. 2, 2015), Docket ID No. FWS-R5-ES-2011-0024-3779 (July 1,
                                                                       2015).
                                                                  23           7
                                                                                 Listing Endangered and Threatened Species and Designating Critical Habitat; Implementing Changes to the
                                                                       Regulations for Designating Critical Habitat, 81 Fed. Reg. 7414 (Feb. 11, 2016); Interagency Cooperation – Endangered
                                                                  24   Species Act of 1973, as Amended; Definition of Destruction or Adverse Modification of Critical Habitat, 81 Fed. Reg.
                                                                       7214 (Feb. 11, 2016).
                                                                  25           8
                                                                                UWAG, et al. Comments on Three Endangered Species Act Critical Habitat Proposals of the Services (Oct. 9,
                                                                       2014), Docket ID No. FWS-HQ-ES-2012-0096-0144 (Oct. 9, 2014).
                                                                  26
                                                                              9
                                                                                See supra note 4. Twenty states, led by Alabama, filed a similar, separate action in the same court. Alabama
                                                                  27   v. NMFS, No. 16-cv-00593 (S.D. Ala. filed Feb. 2, 2017).
                                                                               10
                                                                                  UWAG has been actively engaged in other ESA litigation. For example, UWAG filed an amici curiae brief
                                                                  28   before the U.S. Supreme Court in Weyerhaeuser Co. v. United States Fish & Wildlife Serv., 139 S. Ct. 361 (2018), which
                                                                       involved the designation of private land as critical habitat for the endangered dusky gopher frog. UWAG and others
                                                                                                                                 4
                                                                                    NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                          CASE NO.: 4:19-cv-05206-JST
                                                                              Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 11 of 17


                                                                  1    retained the right to refile their actions should the Services’ new rules not address their fundamental

                                                                  2    concerns.

                                                                  3    III.     Plaintiffs’ Challenge Raises Issues of Nationwide Importance with Far-Reaching
                                                                                Implications for UWAG.
                                                                  4
                                                                                Plaintiffs have brought a broad challenge to the ESA Rule Amendments, arguing that the
                                                                  5
                                                                       regulations are inconsistent with and contrary to the Act and are thus arbitrary and capricious under
                                                                  6
                                                                       the APA. For example, Plaintiffs argue that changes to the causation standard, as well as revisions
                                                                  7
                                                                       to the “adverse modification” and “environmental baseline” definitions, are inconsistent with the
                                                                  8
                                                                       ESA. Pls.’ First Am. Compl. at ¶¶ 112, 122. Plaintiffs further assert that the Services’ failure to
                                                                  9
                                                                       consult on the rules, which “may affect” threatened and endangered species and adversely modify
                                                                  10
                                                                       their designated critical habitat, violates the ESA, Pls.’ First Am. Compl. at ¶¶ 125-28, and Plaintiffs
                                                                  11
                           San Francisco, California 94111-4604




                                                                       also argue that certain provisions of the new rules were adopted without sufficient notice and
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12
                                                                       comment and are not a logical outgrowth of the proposed rule, in violation of the APA. Pls.’ First
                                                                  13
                                                                       Am. Compl. at ¶¶ 104-08. Finally, Plaintiffs claim that the Services violated the National
                                                                  14
                                                                       Environmental Policy Act (“NEPA”) and the APA by failing to prepare an Environmental Impact
                                                                  15
                                                                       Statement (“EIS”) that examines the environmental effects of the revisions. Pls.’ First Am. Compl.
                                                                  16
                                                                       at ¶¶ 94-103.
                                                                  17
                                                                                As a remedy, Plaintiffs: (i) seek an order declaring that the Services acted arbitrarily,
                                                                  18
                                                                       capriciously, and contrary to NEPA, the ESA, and the APA in promulgating the regulations,
                                                                  19
                                                                       (ii) request that the Court hold unlawful and vacate the regulations, and (iii) request that the Court
                                                                  20
                                                                       enjoin the Services from applying or relying on the new regulations and reinstating the prior
                                                                  21
                                                                       regulations. Pls.’ First Am. Compl. at 41-42.
                                                                  22
                                                                                Plaintiffs mischaracterize the Services’ promulgation of the ESA Rule Amendments.
                                                                  23
                                                                       Contrary to Plaintiffs’ assertions, the Services’ regulatory revisions provide important (and
                                                                  24
                                                                       necessary) regulatory clarifications that allow the Services to maintain and protect listed species and
                                                                  25
                                                                       designated critical habitat while promoting increased regulatory certainty and consistency. Plaintiffs
                                                                  26

                                                                  27
                                                                       filed a joint amici curiae brief supporting a petition for a writ of certiorari in State Water Contractors v. Jewell, 574 U.S.
                                                                  28   1074 (Jan. 12, 2015) (brief filed Nov. 2014), which involved a FWS biological opinion on potential impacts to the Delta
                                                                       smelt resulting from the Central Valley and State Water Projects.

                                                                                                                                     5
                                                                                  NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                        CASE NO.: 4:19-cv-05206-JST
                                                                              Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 12 of 17


                                                                  1    also ignore the value and extent of significant efforts by industry, including UWAG, states, federal

                                                                  2    and local governments, tribal entities, and private partners to conserve and protect species and their

                                                                  3    habitat to avoid future listings and designations of critical habitat. Instead, Plaintiffs selectively and

                                                                  4    erroneously portray certain provisions in the updated regulations as significant changes detrimental

                                                                  5    to species and their habitat, and ask this Court to vacate and set aside the ESA Rule Amendments

                                                                  6    based on arguments that are inconsistent with the text of the Act, the legislative history, and case

                                                                  7    law.

                                                                  8             The ESA Rule Amendments provide important and well-considered updates to the Services’

                                                                  9    prior decades-old regulations to better implement the ESA and protect listed species and designated

                                                                  10   critical habitat, without unnecessary administrative burdens. Contrary to Plaintiffs’ blanket

                                                                  11   assertions, the changes are modest, and in keeping with the Services’ existing practices. But, based
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   on the broad relief Plaintiffs seek, this Court’s review of Plaintiffs’ challenge could have serious

                                                                  13   consequences for UWAG.

                                                                  14   IV.      UWAG Readily Meets the Liberal Standard for Amicus Participation.

                                                                  15            “It is well-settled that a trial court may, in the exercise of its discretion, permit the filing of an
                                                                  16   amicus curiae brief.” Warehouse Restaurant, Inc. v. Customs House Restaurant, 1982 WL 63800,
                                                                  17
                                                                       *2 (N.D. Cal. 1982) (citing British Airways Bd. v. Port Auth. of New York & New Jersey, 71 F.R.D.
                                                                  18
                                                                       583, 585 (S.D.N.Y. 1976); Piedmont Paper Products, Inc. v. Am. Financial Corp., 89 F.R.D. 41, 45
                                                                  19
                                                                       (S.D. Ohio 1980)). “There are no strict prerequisites that must be established prior to qualifying for
                                                                  20

                                                                  21   amicus status; an individual seeking to appear as amicus must merely make a showing that his

                                                                  22   participation is useful to or otherwise desirable to the court.” In re Roxford Foods Litig., 790 F.

                                                                  23   Supp. 987, 997 (E.D. Cal. 1991) (citing United States v. Louisiana, 751 F. Supp. 608, 620 (E.D. La.
                                                                  24
                                                                       1990)). “District courts frequently welcome amicus briefs from non-parties concerning legal issues
                                                                  25
                                                                       that have potential ramifications beyond the parties directly involved or if the amicus has unique
                                                                  26
                                                                       information or perspective that can help the court beyond the help that the lawyers for the parties are
                                                                  27
                                                                       able to provide.” NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067
                                                                  28

                                                                                                                              6
                                                                                 NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                       CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 13 of 17


                                                                  1    (N.D. Cal. 2005) (internal quotation marks and citation omitted). Amici curiae provide important

                                                                  2    benefits by “assisting in a case of general public interest, supplementing the efforts of counsel, and
                                                                  3
                                                                       drawing the court’s attention to law that might otherwise escape consideration.” Funbus Systems,
                                                                  4
                                                                       Inc. v. Cal. Pub. Utils. Comm’n, 801 F.2d 1120, 1125 (9th Cir. 1986) (citing Miller-Wohl Co. v.
                                                                  5
                                                                       Comm’r of Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982)).
                                                                  6
                                                                              The standard for amicus participation is liberal. UWAG’s participation would provide the
                                                                  7

                                                                  8    Court with its unique perspective on the Act, including interpretation of the ESA, the legislative

                                                                  9    history and development of the ESA Rule Amendments, and UWAG’s significant experience
                                                                  10   navigating the Services’ ESA regulatory program.
                                                                  11
                           San Francisco, California 94111-4604




                                                                              A.      UWAG Would Provide a Unique Perspective.
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12
                                                                                      1.      UWAG Members Have Extensive Experience Complying with the ESA,
                                                                  13                          Including ESA Rules and Procedures and Service Practices.

                                                                  14          UWAG members’ activities are essential to the resiliency of critical U.S. infrastructure,
                                                                  15   including construction and repair of essential components of the national electrical grid and sources
                                                                  16   of electrical power, and to the reliable, clean, safe, and affordable supply of energy and other
                                                                  17   products and services to U.S. consumers. UWAG’s participation in this case would provide the
                                                                  18   Court with the specific perspective of critical elements of the electric power sector. UWAG
                                                                  19   members undertake projects related to linear utility lines, including construction, operation, and
                                                                  20   maintenance of such lines, and construction, operation, and maintenance of power generation
                                                                  21   facilities. These activities often require CWA permits, and/or other federal permits, and thus trigger
                                                                  22   ESA section 7 consultation or require incidental take permits under ESA section 10. The scope and
                                                                  23   breadth of the ESA section 7 consultation and section 10 permitting processes depend, in part, upon
                                                                  24   the listed species and designated critical habitat in the area of UWAG members’ activities. These
                                                                  25   processes can take many months or years, significantly delaying projects and resulting in substantial
                                                                  26   additional costs, if not destroying a projects’ economic viability. Delays impact UWAG’s members’
                                                                  27   ability to undertake, for example, utility line and other linear construction and maintenance, or
                                                                  28   continued operation of existing dams, with potentially significant adverse impacts on consumer

                                                                                                                          7
                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                      CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 14 of 17


                                                                  1    access to reliable and secure energy supplies at a reasonable cost. UWAG is thus well positioned to

                                                                  2    provide the Court with its unique perspective on the consultation regulations, including its members’

                                                                  3    experience working with the Services and the Services’ application and interpretation of the ESA

                                                                  4    and its regulations for power generation and utility line projects.

                                                                  5                        2.      UWAG Is Extensively Involved in Species and Habitat Conservation
                                                                                                   Designed to Comply with and Further the Goals of the Act.
                                                                  6
                                                                               The protection of listed species and their habitat is important to UWAG and its members and
                                                                  7
                                                                       is often closely tied to members’ corporate values and roles in their communities. The ESA
                                                                  8
                                                                       establishes numerous conservation mechanisms. For example, it encourages “States and other
                                                                  9
                                                                       interested parties, through Federal financial assistance and a system of incentives, to develop and
                                                                  10
                                                                       maintain conservation programs….” 16 U.S.C. § 1531(a)(5). It authorizes or requires: acquisition
                                                                  11
                           San Francisco, California 94111-4604




                                                                       of lands and waters to conserve listed species, id. § 1534(a); cooperative agreements between the
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12
                                                                       Services and states for the administration and management of areas established for the conservation
                                                                  13
                                                                       of listed species, id. § 1535(b); and federal agency programs for the conservation of listed species,
                                                                  14
                                                                       id. § 1536(a)(1). The Act also creates strong incentives for private parties to conserve habitat by
                                                                  15
                                                                       requiring the development and implementation of habitat conservation plans (“HCPs”) in order to
                                                                  16
                                                                       receive permits authorizing the incidental taking of listed species. Id. § 1539(a)(2)(A).
                                                                  17
                                                                               To minimize and avoid adverse impacts from their activities to the environment, including
                                                                  18
                                                                       wildlife and habitat, UWAG members routinely engage in these sorts of conservation actions, as
                                                                  19
                                                                       well as responsible planning, permitting, and best management practices, including under important
                                                                  20
                                                                       ESA-based programs. For example, UWAG members, either alone or in partnership with the
                                                                  21
                                                                       Services and other state and local agencies, develop and participate in conservation plans. Such
                                                                  22
                                                                       partnerships include HCPs, candidate conservation agreements with assurances (“CCAAs”), and safe
                                                                  23
                                                                       harbor agreements.11 These types of public-private partnerships implement conservation actions the
                                                                  24
                                                                       Services would be unable to accomplish without private landowner participation and funding.12
                                                                  25

                                                                  26

                                                                  27           11
                                                                                  See, e.g., Policy Regarding Implementation of Section 4(b)(2) of the Endangered Species Act, Notice of Final
                                                                       Policy, 81 Fed. Reg. 7226, 7229 (Feb. 11, 2016).
                                                                  28           12
                                                                                    Id. at 7230.

                                                                                                                                 8
                                                                                    NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                          CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 15 of 17


                                                                  1            UWAG members also participate in voluntary conservation measures to protect species and

                                                                  2    their habitat at the outset, and thereby avoid unnecessary listings and designations of critical habitat.

                                                                  3    For example, UWAG members are in the process of developing extensive voluntary conservation

                                                                  4    measures to ensure that the monarch butterfly and its habitat are protected without any need for a

                                                                  5    listing under the ESA.13 UWAG members also participate in an HCP for the Florida scrub-jay,

                                                                  6    which provides a blueprint for public-private partnerships by which members coordinate land

                                                                  7    management activities with state and local governmental agencies. As a result of the HCP and

                                                                  8    coordination, the Florida scrub-jay metapopulation, which would have likely been extirpated, has

                                                                  9    been steadily increasing.

                                                                  10           Voluntary conservation measures, such as those undertaken by UWAG members, often

                                                                  11   provide more protection than a listing or critical habitat designation, without imposing unnecessary
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   regulatory burdens. These efforts by the Services, states, local governments, tribal entities, and

                                                                  13   private partners demonstrate the importance of the Services’ regulatory program, in conjunction with

                                                                  14   voluntary efforts. UWAG’s familiarity with these programs would provide helpful context for the

                                                                  15   Court to consider as it evaluates Plaintiffs’ arguments.

                                                                  16           B.       Federal Defendants and Proposed Defendant-Intervenors Represent Interests
                                                                                        and Will Present Perspectives that Are Distinct From UWAG.
                                                                  17
                                                                               The Federal Defendants are subject to the broad balance of environmental, administrative,
                                                                  18
                                                                       public, and other interests the government must consider in addressing Plaintiffs’ claims, which
                                                                  19
                                                                       differs markedly from UWAG’s specific interests in how such rules are applied to regulated entities.
                                                                  20
                                                                       As a result, the Federal Defendants’ primary interests in this case are to defend the Services’ action,
                                                                  21
                                                                       rulemaking policies and procedures, and their administrative resources. The Federal Defendants do
                                                                  22
                                                                       not have any particular stake in how the application or implementation of the ESA Rule
                                                                  23
                                                                       Amendments affect UWAG. Given its history and purpose, UWAG has a broad understanding of
                                                                  24
                                                                       the significant legal and practical ramifications of the ESA Rule Amendments on its members’
                                                                  25
                                                                       activities and thus can provide a different perspective about the core issues relevant to this action.
                                                                  26

                                                                  27           13
                                                                                See Receipt of Application for Enhancement of Survival Permit and Draft Candidate Conservation
                                                                  28   Agreement With Assurances / Candidate Conservation Agreement for Monarch Butterfly, 84 Fed. Reg. 15,229 (Apr. 15,
                                                                       2019).

                                                                                                                               9
                                                                                    NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                          CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 16 of 17


                                                                  1            In addition, although Proposed Defendant-Intervenors are not yet parties to the case, UWAG

                                                                  2    members’ operations, maintenance, and construction activities differ substantially from the activities

                                                                  3    undertaken by the Proposed Defendant-Intervenors. The Proposed Defendant-Intervenors include an

                                                                  4    industry coalition comprised of forestry, home-building, ranching, and oil and gas associations,14 a

                                                                  5    group of states,15 and a group representing cattlemen and bison-ranching interests.16 These groups

                                                                  6    engage in a wide range of activities and have a wide range of interests. Yet none of these entities are

                                                                  7    engaged in the complex development, production, distribution, or delivery of electricity to the

                                                                  8    public, which is specific and unique. Indeed, the nature of an electrical grid that includes linear

                                                                  9    features that typically run with the landscape and that are increasingly designed to avoid and limit

                                                                  10   impacts to habitat and species are distinct from other forms of infrastructure and activities. These

                                                                  11   parties, therefore, are focused on a range of separate interests, not the specific and unique interests of
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12   the electric utility sector, and thus cannot be expected to adequately convey the unique perspective

                                                                  13   UWAG would present. As a result, UWAG’s participation should aid the Court in understanding the

                                                                  14   legal and practical implications of Plaintiffs’ challenges to the ESA Rule Amendments.

                                                                  15           C.       UWAG’s Request to Participate is Timely.

                                                                  16           This motion is timely. UWAG would not duplicate, but would supplement, briefing by the
                                                                  17   Defendants and Defendant-Intervenors. UWAG proposes to meet and confer with the Parties, at an
                                                                  18   appropriate time, after this Court’s decision on the Federal Defendants’ motion to dismiss, should
                                                                  19   briefing on the merits of this case proceed. Given the early juncture of proceedings, allowing
                                                                  20   UWAG to participate, should the case proceed to the merits, will not delay this action or unfairly
                                                                  21   prejudice Plaintiffs.
                                                                  22

                                                                  23           14
                                                                                  See Notice of Motion and Motion to Intervene of Am. Farm Bureau Fed’n, et al.; Memorandum of Points and
                                                                       Authorities in Support, No. 4:19-CV-05206-JST (Dec. 13, 2019), ECF No. 36; No. 4:19-CV-06013-JST (Dec. 13, 2019),
                                                                  24   ECF No. 64; No. 4:19-CV-06812-JST (Dec. 13, 2019), ECF No. 24.
                                                                               15
                                                                                  See Notice of Motion and Motion of the States of Alabama, Alaska, Arizona ex rel. the Arizona Game and
                                                                  25   Fish Commission, Arkansas, Idaho, Kansas, Missouri, Montana, Nebraska, North Dakota, Utah, West Virginia, and
                                                                       Wyoming to Intervene as Defendants; Memorandum of Points and Authorities in Support Thereof; Declarations in
                                                                  26   Support Thereof, No. 4:19-CV-05206-JST (Jan. 7, 2020), ECF No. 47; 4:19-CV-06013-JST (Dec. 9, 2019), ECF No. 53;
                                                                       4:19-CV-06812-JST (Jan. 7, 2020), ECF No. 35.
                                                                  27           16
                                                                                 See Notice of Motion and Motion to Intervene of Beaver Creek Buffalo Co., et al.; Memorandum of Points
                                                                  28   and Authorities in Support, No. 4:19-CV-05206-JST (Dec. 17, 2019), ECF No. 41; No. 4:19-CV-06013-JST (Dec. 17,
                                                                       2019), ECF No. 69; No. 4:19-CV-06812-JST (Dec. 17, 2019), ECF No. 29.

                                                                                                                               10
                                                                                    NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                          CASE NO.: 4:19-cv-05206-JST
                                                                            Case 4:19-cv-06013-JST Document 85 Filed 02/18/20 Page 17 of 17


                                                                  1    V.     Conclusion

                                                                  2           For the foregoing reasons, UWAG respectfully requests the Court grant its Motion for Leave
                                                                  3    to Participate as Amicus Curiae in support of Defendants.
                                                                  4

                                                                  5    DATED: February 18, 2020                           HUNTON ANDREWS KURTH LLP
                                                                  6
                                                                                                                            By:            /s/ J. Tom Boer
                                                                  7

                                                                  8                                                                J. Tom Boer
                                                                                                                                   Andrew J. Turner
                                                                  9                                                                Kerry L. McGrath
                                                                                                                                   Karma B. Brown
                                                                  10                                                               Counsel for Amicus Curiae
                                                                                                                                   Utility Water Act Group
                                                                  11
                           San Francisco, California 94111-4604
Hunton Andrews Kurth LLP
                             50 California Street, Suite 1700




                                                                  12

                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       11
                                                                                NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                                                                                                      CASE NO.: 4:19-cv-05206-JST
